Citation Nr: 0924728	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  03-33 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether improved pension benefits are warranted from March 1, 
1997.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from February 1974 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the No. 
Little Rock, Arkansas, Regional Office (RO) of VA.  
Jurisdiction rests with the Reno, Nevada RO.


FINDING OF FACT

The appellant has not fully complied with income and net 
worth reporting requirements that would allow for a 
determination that he is entitled to improved pension 
benefits from March 1, 1997.


CONCLUSION OF LAW

The legal requirements for entitlement to payment of improved 
disability pension benefits from March 1, 1997 have not been 
met.  38 U.S.C.A. §§ 1503, 1506, 1521, 1522, 5107(b) (West 
2002); 38 C.F.R. §§ 3.23, 3.252, 3.271, 3.272, 3.274, 3.277, 
3.342 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in April 2007.  Although complete VCAA notice was 
provided after the initial adjudication of the claim, this 
timing deficiency was remedied by the issuance of a 
Supplemental Statement of the Case (SSOC).  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA's duty to notify in 
this case has been satisfied and there is no prejudice to the 
appellant as he has been provided a meaningful opportunity to 
participate.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  

					Legal Criteria 

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- 
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
non-service-connected disability not the result of the 
veteran's willful misconduct.  Basic entitlement exists if, 
among other things, the veteran's income is not in excess of 
the applicable maximum allowable pension rate specified in 38 
C.F.R. § 3.23, as changed periodically and reported in the 
Federal Register. See 38 U.S.C.A. § 1521; 38 C.F.R. § 
3.3(a)(3).  The maximum annual pension rate (MAPR) is 
periodically increased from year to year.  38 C.F.R. § 
3.23(a).  The maximum rates for improved pension shall be 
reduced by the amount of the countable annual income of the 
veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b). In 
addition, payment of a veteran's pension shall be denied or 
discontinued based upon consideration of the annual income of 
the veteran, the veteran's spouse, and the veteran's 
children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income 
from the Social Security Administration (SSA) is not 
specifically excluded under 38 C.F.R. § 3.272, nor is the SSA 
income of a spouse.  Such are therefore included as countable 
income. Medical expenses in excess of five percent of the 
MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid. 38 C.F.R. § 
3.272(g)(1)(iii).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.

As a condition of granting or continuing pension, the 
Department of Veterans Affairs may require from any person 
who is an applicant for or a recipient of pension such 
information, proofs, and evidence as is necessary to 
determine the annual income and the value of the corpus of 
the estate of such person, and of any spouse or child for 
whom the person is receiving or is to receive increased 
pension (such child is hereinafter in this section referred 
to as a dependent child), and, in the case of a child 
applying for or in receipt of pension in his or her own 
behalf (hereinafter in this section referred to as a 
surviving child), of any person with whom such child is 
residing who is legally responsible for such child's support. 
38 C.F.R. § 3.277(a). 

        Legal Criteria and Analysis 

The appellant seeks improved pension benefits from March 1, 
1997.  Here, the evidence shows that the appellant was 
married to D.M.T. in May 1996.  In a March 2000 Social 
Security Administration notice of planned action, it was 
noted that the appellant received $380.63 monthly (after a 
$51.20 withholding for overpayment) from April 01, 2000 and 
that his spouse had a monthly income of $900.83 from February 
2000 on.  Payment was based on the appellant's VA pension of 
$75.68 for July 1997 to December 1997, $77.34 for January 
1998 to December 1998 and $78.28 for January 1999 on, and for 
wages of $418 for July 1997, $1,102 for August 1997, $1256.60 
for September 1997, and $309 for October 1997.  It was also 
based on the appellant's spouse monthly income of $850.29 
from July 1997 to December 1997, $868.67 for January 1998 to 
December 1998, and $879.72 for January 1999 on.  

In March 2005, the Board remanded this issue and instructed 
the AOJ to request pertinent financial information from the 
appellant with regard to his income from March 1, 1997 
onward.  The appellant was sent correspondence in April 2005 
from the RO.  The RO informed the appellant that to consider 
the claim for pension entitlement from March 1, 1997, he had 
to submit a completed VA Form 21-527 and report of income 
received from March 1, 1997 to the present.  The RO sent the 
appellant another letter in June 2005 informing him that his 
claim was denied because he failed to submit the requested VA 
Form 21-527 and report of income.  

The appellant reported in his August 2006 VA Form 21-0516-1 
that he was married but not living with his spouse.  He 
reported that neither him nor his wife received wages or were 
employed at any time during the past 12 months.  

The appellant reported in his April 2007 VA Form 21-0516-1 
that he was married and living with his spouse.  He reported 
that neither him nor his wife received wages or were employed 
at any time during the past 12 months.  In his April 2007 VA 
Form 21-527, he reported that he was married.  He reported 
that he became totally disabled in 1989 and the most he ever 
earned in any one year was $12,000 in 1982.  He reported $0 
net worth.  

In the June 2007 VA Form 5655, the appellant reported he was 
married but separated and he received social security of $780 
monthly.  He reported his spouse monthly income was unknown.  
He further reported $50 cash in the bank and $10 cash in 
hand.  

In September 2007 and October 2007, the RO informed the 
appellant that additional information regarding his income 
from March 1, 1997 to December 31, 2006 was needed to decide 
his claim.  The RO informed the appellant that they had 
received his current income information. 

In October 2007 Social Security Administration records were 
received which showed that the appellant received: $7273.60 
for 1997; $7428 for 1998; $7526 for 1999; $7704.50 for 2000; 
$7992 for 2001; $8196 for 2002; $8304 for 2003; $8484 for 
2004; $8712 for 2005; $9063 for 2006; and $780.60 monthly 
beginning in January 2007.  

In November 2007, the appellant was informed that his Social 
Security payment information was received but they had not 
received the Social Security release of information form 
(SSA-3328) for his spouse.  The appellant reported in March 
2008 that he was married and that he lived with his spouse.  
He further reported that he contributed $450 monthly to his 
spouses' support.  

In light of the above, the Board finds that improved pension 
benefits from March 1, 1997 are not warranted.  As noted 
above, the appellant was requested to submit a Social 
Security release of information form (SSA-3328) for his 
spouse and information regarding his income from March 1, 
1997 to December 31, 2006.  Under 38 U.S.C.A. § 1506 and 38 
C.F.R. § 3.277(a), as a condition of granting or continuing 
pension, VA may require from any person who is an applicant 
for or a recipient of pension such information, proofs, and 
evidence as is necessary to determine the annual income and 
the value of the corpus of the estate of such person, and of 
any spouse or child for whom the person is receiving or is to 
receive increased pension.  Under 38 C.F.R. § 3.277(c)(3), an 
individual who applies for or receives pension as defined in 
§ 3.3 of this part shall, as a condition of receipt or 
continued receipt of benefits, furnish VA an EVR upon 
request.  38 C.F.R. § 3.277(d) provides that if VA requests 
that a claimant or beneficiary submit an eligibility 
verification report but he or she fails to do so within 60 
days of the date of the VA request, the Secretary shall 
suspend the award or disallow the claim.  

The appellant has not submitted information regarding his 
income from March 1, 1997 to December 31, 2006, and he has 
not submitted a Social Security Administration release form 
for his spouse.  The RO has requested that the appellant 
submit the above information several times.  As the appellant 
has not submitted the requested information, the Board finds 
that the appellant has not fully complied with the reporting 
requirements.  

The Board acknowledges that the appellant argues that at the 
very least he should be entitled to pension benefits for the 
period when he was separated from his wife and relied solely 
on his own income, which did not exceed the statutory limits.  
The Board notes that although the appellant has reported 
being separated from his wife, there is no way of determining 
when this separation took place or for how long.  The 
appellant reported in August 2006 that he was married but not 
living with his spouse.  However, he reported in April 2007 
that he was married and living with his spouse.  In June 
2007, the appellant reported he was married but separated but 
in March 2008 he reported that he was married and that he 
lived with his spouse.  As the evidence shows that the 
appellant is married and that he is currently living with his 
spouse and has done so at times since March 1, 1997, his 
spouse financial information is necessary to decide the issue 
on appeal.  

The appellant, through his representative, has further argued 
that the VA failed to determine whether the appellant's 
wife's income should be included for the purpose of 
calculating his eligibility for a pension, as described in 
38 C.F.R. § 3.262(b)(2).  In this regard, the Board notes 
that in determining countable annual income for improved 
pension purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2008).  Income from 
the Social Security Administration (SSA) is not specifically 
excluded under 38 C.F.R. § 3.272, nor is the SSA income of a 
spouse.  Such are therefore included as countable income.  

After reviewing the evidence of record, the Board finds that 
the appellant has not submitted the required income 
information to determine whether he is entitled to improved 
pension benefits from March 1, 1997.  Therefore, the benefit 
sought on appeal must be denied.  In order to enter an 
informed decision under the law, the appellant must submit 
the requested information.  


ORDER

Improved pension benefits from March 1, 1997 are denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


